                                                                                                              Case 2:20-cv-06992-JFW-KS Document 150 Filed 09/03/21 Page 1 of 3 Page ID #:5814



                                                                                                                 1

                                                                                                                 2

                                                                                                                 3

                                                                                                                 4

                                                                                                                 5

                                                                                                                 6

                                                                                                                 7

                                                                                                                 8                       UNITED STATES DISTRICT COURT
                                                                                                                 9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                11   INDIAN HARBOR INSURANCE               Case No. 2:20-cv-6992-JFW (KSx)
                                                                                                                12   COMPANY as successor in interest
                                                                                                                                                           JOINT JUDGMENT AS TO
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                                     to CATLIN SPECIALTY                   DEFENDANTS GROUP SHS LLC
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                                13   INSURANCE COMPANY, a                  AND TIMOTHY KREHBIEL
                                                                                                                14   Delaware corporation,
                                                                                                                                                           Assigned to the Hon. John F. Walter
                                                                                                                15                 Plaintiff,
                                                                                                                     v.
                                                                                                                16                                         Pre-Trial Conference: August 6, 2021
                                                                                                                17   GROUP SHS LLC, dba RESIDENT,          Trial Date:           August 6, 2021
                                                                                                                     a California limited liability        Complaint Filed:      August 3, 2020
                                                                                                                18   company, TIMOTHY KREHBIEL,
                                                                                                                19   an individual, 428 S. HEWITT ST.
                                                                                                                     PARTNERSHIP, a California
                                                                                                                20   partnership, and MID-CENTURY
                                                                                                                21   INSURANCE COMPANY, a
                                                                                                                     California corporation,
                                                                                                                22

                                                                                                                23                    Defendants.

                                                                                                                24

                                                                                                                25

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                                                                         JOINT [PROPOSED] JUDGMENT;
                                                                                                                                                                        CASE NO. 2:20-CV-6992-JFW (KSX)
                                                                                                              Case 2:20-cv-06992-JFW-KS Document 150 Filed 09/03/21 Page 2 of 3 Page ID #:5815



                                                                                                                 1         Counsel for Plaintiff Indian Harbor Insurance Company as successor in
                                                                                                                 2   interest to Catlin Specialty Insurance Company ( “Indian Harbor”), Defendants
                                                                                                                 3   Group SHS LLC, dba Resident (“Resident”) and Timothy Krehbiel (“Krehbiel”)
                                                                                                                 4   (collectively, “Defendants,” and together with Indian Harbor, the “Parties”),
                                                                                                                 5   appeared for the Final Pretrial Conference in this matter on August 6, 2021, at
                                                                                                                 6   which time the Court, with the consent of the Parties, advanced the Court Trial
                                                                                                                 7   previously set for August 17, 2021 to August 6, 2021. Following the Court Trial
                                                                                                                 8   and the Court’s Findings of Fact and Conclusions of Law (Dkt. 147), the Court
                                                                                                                 9   states as follows:
                                                                                                                10         This is a declaratory judgment and reimbursement action arising out of an
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                11   insurance company’s defense of its insureds in an uncovered personal injury lawsuit
                                                                                                                12   filed by Jason Ashley against Krehbiel, Resident, and others, captioned Ashley v.
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                                13   Krehbiel, et al., No. BC629036, in the Superior Court of California, Los Angeles
                                                                                                                14   County (the “Ashley Action”). Indian Harbor’s predecessor in interest, Catlin
                                                                                                                15   Specialty Insurance Company (“Catlin”), issued Policy No. 0401700831 to
                                                                                                                16   Resident for the January 29, 2016 to January 29, 2017 Policy Period (the “Policy”).
                                                                                                                17         Catlin and then its successor in interest, Indian Harbor, defended Resident
                                                                                                                18   and Krehbiel in the Ashley Action. On August 3, 2020, Indian Harbor filed this
                                                                                                                19   action, and in its First Amended Complaint sought: (“Count I”) a judgment
                                                                                                                20   declaring that Indian Harbor has no obligation to defend or indemnify Resident or
                                                                                                                21   Krehbiel in connection with the Ashley Action; and (“Count II”) reimbursement of
                                                                                                                22   the amounts paid under the Policy to defend Resident and Krehbiel in the Ashley
                                                                                                                23   Action.
                                                                                                                24         The Court determined as a matter of law and undisputed fact that there was
                                                                                                                25   no potential for coverage and thus no duty to defend Resident or Krehbiel in the
                                                                                                                26   Ashley Action, and that Indian Harbor provided a defense to Krehbiel and Resident
                                                                                                                27   which it was never obligated to furnish. (Dkt. 74, 75, 131.)
                                                                                                                28         The Court also determined, based on the Parties’ stipulation (Dkt. 146), that
                                                                                                                                                                                            JOINT JUDGMENT;
                                                                                                                                                              -2-
                                                                                                                                                                              CASE NO. 2:20-CV-6992-JFW (KSX)
                                                                                                              Case 2:20-cv-06992-JFW-KS Document 150 Filed 09/03/21 Page 3 of 3 Page ID #:5816



                                                                                                                 1   Indian Harbor is entitled to recover defense fees and costs Indian Harbor/Catlin
                                                                                                                 2   incurred to defend Krehbiel and Resident in the Ashley Action from the time of its
                                                                                                                 3   March 23, 2020 letter (attached as Exhibit 4 to the Dkt. No. 133), plus prejudgment
                                                                                                                 4   interest thereon.
                                                                                                                 5           Indian Harbor and Resident have stipulated that Indian Harbor paid
                                                                                                                 6   $50,612.40 from March 23, 2020 to September 3, 2021 to defend Resident, and that
                                                                                                                 7   the prejudgment interest on that amount is $2,584.60. Indian Harbor paid $0.00 to
                                                                                                                 8   defend Krehbiel since March 23, 2020.
                                                                                                                 9   IT IS HEREBY ORDERED, DECLARED, AND ADJUDICATED THAT:
                                                                                                                10           1.    The Mobile Equipment Exclusion precludes coverage under the Policy
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                11   for the Ashley Action and therefore neither Indian Harbor nor its predecessor,
                                                                                                                12   Catlin, has or ever had a duty to defend or indemnify Resident or Krehbiel in
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                                13   connection with that suit. Judgment is hereby entered in Indian Harbor’s favor and
                                                                                                                14   against Resident and Krehbiel on Count I of the First Amended Complaint;
                                                                                                                15           2.    Judgment in favor of Indian Harbor in the amount of $50,612.40, plus
                                                                                                                16   $2,584.60 in prejudgment interest, is entered against Resident. Judgment is hereby
                                                                                                                17   entered in Indian Harbor’s favor and against Resident on COUNT II of the First
                                                                                                                18   Amended Complaint; and
                                                                                                                19           3.    Indian Harbor is awarded its costs.
                                                                                                                20   IT IS SO ORDERED
                                                                                                                21   This 3rd day of September, 2021.
                                                                                                                22
                                                                                                                                                ______________________________________________
                                                                                                                23
                                                                                                                                                     HONORABLE JOHN F. WALTER
                                                                                                                24                                   UNITED STATES DISTRICT JUDGE
                                                                                                                25

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                                                                                           JOINT JUDGMENT;
                                                                                                                                                              -3-
                                                                                                                                                                             CASE NO. 2:20-CV-6992-JFW (KSX)
                                                                                                                     119031344
